DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2019 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the current set of claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since all the currently presented claims are newly added.
Claim Objections
Claim 27 is objected to because of the following informalities:  the limitation “the first roller rotational speed” on lines 10-11 should be rewritten as “the first perforated roller rotational speed” to reflect the earlier recitations of this limitation as in Claim 21.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  there is a conjunction such as “and” missing between “the first thickness signal” and “the second thickness signal” on line 12.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the limitation “the first roller rotational speed” on line 2 should be rewritten as “the first perforated roller rotational speed” to reflect the earlier recitations of this limitation as in Claim 21.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  there is a conjunction such as “and” missing between “the first thickness signal” and “the second thickness signal” on line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 21 recites the limitation “vegetable feed material” on line 1.  The instant Specification does not provide any disclosure for feed material that is or has vegetable matter.  The Examiner rejects this claim for new matter as a result.
Claim 21 recites the limitation “a loose mat” on line 6.  The instant Specification does not provide a disclosure that “a loose mat” is formed after passing through a “base roller” and “base press roller”.  The Examiner notes that the closest example to a “mat” passing through “a base roller” and “base press roller” in the instant Specification is called “a separated solids mat 244” as in paragraph [0050] of the Specification.  The only mention of a “loose mat” is referring to the “feed solids mat 242” before it passes between the “base roller 170” and “press roller 182” as in paragraphs [0048] & [0049] of the Specification.  The Examiner rejects this claim for new matter as a result.
Claim 21 recites the limitation “a first sensor to generate a first thickness signal indicative of a feed thickness of the feed solids mat” on lines 12-13 of the claim.  The Examiner notes that the instant Specification describes the first sensor in multiple examples, for example, “first sensor 262 is configured to generate a thickness signal S1 indicative of a thickness of the separated solids mat 244”, (See paragraph [0071], Specification).  The Examiner notes that the “separated solids mat 244” corresponds to a mat that leaves “base roller 170” and “press roller 182”, (See paragraph [0049], Specification), not the “feed solids mat” as claimed, or as indicated in the Specification as feed solids mat 242 that forms before it is first fed into the base roller 170 and press roller 182, (See paragraph [0048], Specification).  As a result, the Examiner notes that the instant Specification does not provide support for measuring or sensing the thickness of the feed solids mat or any initial mat before it is fed into the first base roller.  Thus, the Examiner rejects this claim for new matter as a result.
Claim 21 recites the limitation “a loose mat thickness of the loose mat” on lines 14-15 of the claim.  While there is a second sensor as claimed that measures the thickness of a mat leaving the base roller 170 before it is fed to the first press roller, it is referred to as the “separated solids mat” 242, (See paragraphs [0050], [0054], & [0071], Specification).  The Examiner finds no support for “a loose mat thickness of the loose mat” that is measured by a sensor.  Thus, the Examiner rejects this claim for new matter as a result.
Claim 21 recites two separate “motors”, one for “a base roller motor” and one for “a first perforated roller motor”.  The Examiner notes that there is not explicit support for the all of the “drive systems” in the instant Specification as having their own individual motor, (See paragraph [0035] & [0073], Specification).  The Specification details drive system 172 as having a motor in paragraph [0035], which appears to be used for the “base roller”, but does not detail every drive system as in paragraph [0073] as having their own individual motor.  Thus, the Examiner rejects this claim, specifically “a first perforated roller motor”, for new matter as a result.
Claim 22 recites the limitation “the control system for selecting…as to cause the first compressed mat thickness to be selected relative to the second compressed mat thickness and the loose mat thickness to be selected relative to the first compressed mat thickness and the feed mat thickness to be selected relative to the loose mat thickness”.  The instant Specification does not provide any disclosure specifically stating that the first compressed mat thickness is selected based on or relative to the second compressed mat thickness, that the loose mat thickness is selected based on or relative to the first compressed mat thickness, and that the feed mat thickness is selected based 
Claim 23 recites the limitation “the control system for selecting…as to cause the loose mat thickness to be a second multiple of the first compressed mat thickness” and “the feed mat thickness to be a third multiple of the loose mat thickness”.  The instant Specification does not provide any disclosure about the various thicknesses being “multiples” of each other at all. As a result, the Examiner rejects this claim for new matter.
Claim 24 recites the limitation “wherein each of the first multiple and the second multiple are each a multiplier of two such that the loose mat thickness is selected to be twice the first compressed mat thickness and the feed mat thickness is selected to be twice the loose mat thickness”.  The instant Specification does not provide any disclosure about the various thicknesses being “multiples” or “multipliers of two” of each other at all. As a result, the Examiner rejects this claim for new matter.
Claim 25 recites the limitation “a base roller rotational speed sensor to generate a base roller rotational speed signal” and “a first perforated roller rotational speed sensor to generate a first perforated roller rotational speed signal”.  The Examiner notes that the instant Specification does not provide any disclosure of a “rotational speed sensor” for either the “base roller” or the “first perforated roller” that actively measure the speed of each roller.  Rather, the Examiner has found only mention of a “rotation sensor” 388 as in paragraph [0087] of the instant Specification which only indicates if the roller is rotating or not, not giving any measurements of speed, (See paragraphs [0095] & [0096], Specification).  As a result, the Examiner rejects this claim for new matter.
Claim 26 recites the limitation “a base roller rotational speed sensor to generate a base roller rotational speed signal” and “a first perforated roller rotational speed sensor to generate a first perforated roller rotational speed signal”.  The Examiner notes that the instant Specification does not provide any disclosure of a “rotational speed sensor” for either the “base roller” or the “first perforated roller” that actively measure the speed of each roller.  Rather, the Examiner has found only mention of a “rotation sensor” 388 as in paragraph [0087] of the instant Specification which only indicates if the roller is rotating or not, not giving any measurements of speed, (See paragraphs [0095] & [0096], Specification).  As a result, the Examiner rejects this claim for new matter.
Claim 27 recites “a second perforated roller motor”.  The Examiner notes that there is not explicit support for the all of the “drive systems” in the instant Specification as having their own individual motor, (See paragraph [0035] & [0073], Specification).  The Specification details drive system 172 as having a motor in paragraph [0035], which appears to be used for the “base roller”, but does not detail every drive system as in paragraph [0073] as having their own individual motor.  Thus, the Examiner rejects this claim, specifically “a second perforated roller motor”, for new matter as a result.
Claim 27 recites the limitation “wherein the control system…bases those selections upon the first thickness signal, the second thickness signal, and the third thickness signal is further based upon the fourth thickness signal”.  Here, the Examiner notes that the instant Specification does not provide support for the “first thickness signal” and “the second thickness signal” determining the selection of the control system for each of “the base roller rotational speed”, “the first roller rotational speed”, and “the second roller rotational speed”.  In addition, the instant Specification does not provide any support for having the “third thickness signal” being “further based upon the fourth thickness signal”.  Thus, the Examiner rejects this claim, specifically “a second perforated roller motor”, for new matter as a result.
Claim 28 recites the limitation “wherein the control system further selects the base roller rotational speed and the first roller rotational speed, based upon the second perforated roller rotational speed as well as upon the first thickness signal, the second thickness signal, and the third thickness signal is further based upon the fourth thickness signal”.    The Examiner notes that the instant Specification does not provide support for “the base roller rotational speed and the first roller rotational speed” being based specifically on “the second perforated roller rotational speed” as well as “the first thickness signal and the second thickness signal”, or “the third thickness signal” being based on “the fourth thickness signal”.  Thus, the Examiner rejects this claim, specifically “a second perforated roller motor”, for new matter as a result.
Claim 29 recites the limitation “wherein the first compressed mat thickness to be selected to be a third multiple of the second compressed mat thickness”.  The instant Specification does not provide any disclosure about the various thicknesses being “multiples” of each other at all.  As a result, the Examiner rejects this claim for new matter.
Claim 30 recites the limitation “wherein a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed”.  The instant Specification does 
Claim 31 recites the limitation “a second perforated roller rotational speed sensor to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed”.  The instant Specification does not provide any disclosure about “a second perforated roller rotational speed sensor” at all.  As a result, the Examiner rejects this claim for new matter.
Claim 32 recites the limitation “wherein the second perforated roller rotational speed is user selectable”.  The instant Specification does not disclose anything being “user selectable”.  As a result, the Examiner rejects this claim for new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 27 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “those selections”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the second compressed mat thickness".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the feed mat thickness”.  It is not clear if this limitation is the same limitation as “a feed thickness” as in Claim 21, or even “the feed 
Claim 23 recites the limitation “the feed mat thickness”.  It is not clear if this limitation is the same limitation as “a feed thickness” as in Claim 21, or even “the feed solids mat” as in Claim 21, or if this limitation is different.  Examiner interprets it to be the same as the “feed thickness” of Claim 21.
Claim 24 recites the limitation “the feed mat thickness”.  It is not clear if this limitation is the same limitation as “a feed thickness” as in Claim 21, or even “the feed solids mat” as in Claim 21, or if this limitation is different.  Examiner interprets it to be the same as the “feed thickness” of Claim 21.
Claim 27 recites the limitation “those selections”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27-29 & 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courtemanche et al., (“Courtemanche”, US 2012/0031856), in view of Cadek et al.,  (“Cadek”, US 5,534,139), in further view of Baldwin et al., (“Baldwin”, US 5,133872), in further view of Swanson et al., (“Swanson”, US 4,070,175).
Claims 21-24, 27-29 & 32 are directed to a roller press for dewatering vegetable feed material, an apparatus or device type invention group.
Regarding Claims 21-24, 27-29 & 32, Courtemanche discloses a roller press for dewatering vegetable feed material, (See Abstract, paragraph [0054] & [0102]), the roller press comprising: 
a base roller, (First Perforated Roller 27 (part of 7a), See Figure 5, and See paragraph [0106]), a base press roller, (First Solid Roller 25 (part of 7a), See Figure 5, and See paragraph [0106]), and a base scraper, (Cleaning Device/Scraper 39 at bottom of 7a, See Figure 5, and See paragraphs [0086] & [0114]), which cooperate while the base roller is rotating at a base roller rotational speed, (See paragraph [0106]), to pick up the feed material in a feed solids mat formed from the feed material residing in a feed trough, (Matter in Accumulation Trough 35, See Figure 5, and See paragraphs [0114] & [0102]), and to compress the feed solids mat to form a loose mat the base scraper removes from the base roller, (See paragraph [0114]); 
a first perforated roller, (Second Perforated Roller 27 (part of 7b), See Figure 5, and See paragraph [0106]), a first press roller, (Second Solid Roller 25 (part of 7b), See Figure 5, and See paragraph [0106]), and a first scraper, (Cleaning Device/Scraper 39 at bottom of 7b, See Figure 5, and See paragraphs [0086] & [0114]), which cooperate while the first perforated roller is rotating at a first perforated roller rotational speed, (See paragraph [0106]), to collect the loose mat and compress it to form a first compressed mat the first scraper removes from the first perforated roller, (See paragraph [0114]); 
a feed thickness or a first thickness of the feed solids mat, (See paragraph [0120], Courtemanche-); 
a loose mat thickness or a second thickness of the loose mat, (See paragraph [0120], Courtemanche); 
a first compressed mat thickness or a third thickness of the first compressed mat, (See paragraph [0120], Courtemance); 
a motor for rotating the base press roller at the base roller rotational speed and for rotating the first perforated roller at the first perforated roller rotational speed, (See paragraph [0032]); and 
a control system for selecting each of the base roller rotational speed and first perforated roller rotational speed, (See paragraph [0117]), bases those selections upon the first thickness, the second thickness, and the third thickness, (See paragraph [0120], Courtemanche).
Courtemanche does not explicitly disclose a base roller motor and a first perforated roller motor for each of the base press roller and the first perforated roller; or a first sensor to generate a first thickness signal for the first thickness; a second sensor to generate a second thickness signal for the second thickness; or a third sensor to generate a third thickness signal for the third thickness.  Courtemanche suggests controlling or varying the thickness of the matter in the system, (See paragraph [0120], Courtemance).
Cadek discloses an apparatus, (See Abstract, Cadek), with a first sensor to generate a first dryness signal indicative of a first dryness content, a second sensor to generate a second dryness signal indicative of a second dryness content, a third sensor to generate a third dryness signal indicative of a third dryness content, a fourth sensor to generate a fourth dryness signal indicative of a fourth dryness content, (Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of Courtemanche by incorporating a first sensor to generate a first dryness signal indicative of a first dryness content corresponding to a feed solids mat, a second sensor to generate a second dryness signal indicative of a second dryness content corresponding to a loose mat, a third sensor to generate a third dryness signal indicative of a third dryness content corresponding to a first compressed mat, a fourth sensor to generate a fourth dryness signal indicative of a fourth dryness content corresponding to a second compressed mat as in Cadek because “such multiple recording of signals permits a particularly effective monitoring of the progress of the solids-liquid separation along the separation path and the adjustment or regulating of the separation process in accordance with the particular requirements”, (See column 4, lines 51-58, Cadek).
Baldwin discloses an apparatus with a sensor to generate a thickness signal indicative of a mat thickness to correspond to dryness content after each roller which then corresponds to each roller of Courtemance, (Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating  a sensor to generate a thickness signal indicative of a mat thickness corresponding to a signal of a dryness content so that “the output of dry cake solids per unit time can be determined and compared with a desired value” and “the sludge throughput can then be adjusted to obtain the desired value”, (See column 3, lines 31-36, Baldwin).  By doing so, “the measurement of cake thickness provides the ability to more accurately control the dewatering process”, (See column 3, lines 43-45, Baldwin). 
Swanson discloses an apparatus, (See Abstract, Swanson), with a first roller motor and a second roller motor for each of a first roller and a second roller, (Motor 200 for First Stage Drums 41/73, Conveyor Drive Motor 120 for conveyor roller, and Motor 201 for Second Stage Cylinders 133/155, See column 7, lines 1-5, See column 10, lines 21-22, Swanson).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of Courtemanche by incorporating a base roller motor and a first perforated roller motor for each of the base press roller and the first perforated roller as in Swanson so “the second stage separation” driven by the second roller motor which corresponds to the first perforated roller motor “compresses the fibrous particles [or mat]” much more heavily then does the first stage separation, thus expressing the clean water and residual “dirty” liquid”, (See column 2, lines 38-42, Swanson).  By doing so, “the economics of the method and the apparatus are extremely favorable”, (See column 2, lines 51-52, Swanson).
Additional Disclosures Included: 
Claim 22: The roller press of Claim 21, wherein the control system for selecting each of the base roller rotational speed and first perforated roller rotational speed selects such speeds as to cause the first compressed mat thickness to be selected relative to the second compressed mat thickness and the loose mat thickness to be selected relative to the first compressed mat thickness and the feed mat thickness to be selected relative to the loose mat thickness., (See paragraph [0120], Courtemanche)
Claim 23: The roller press of Claim 22 wherein the control system for selecting each of the base roller rotational speed and first perforated roller rotational speed selects such speeds as to cause the loose mat thickness to be a second multiple of the first compressed mat thickness and the feed mat thickness to be a third multiple of the loose mat thickness, (See paragraph [0130], Courtemanche; The thickness of each succeeding mat in the roller press system is double (hence a multiple of) the preceding mat thickness). 
Claim 24: The roller press of Claim 23 wherein each of the first multiple and the second multiple are each a multiplier of two such that the loose mat thickness is selected to be twice the first compressed mat thickness and the feed mat thickness is selected to be twice the loose mat thickness, (See paragraph [0130], Courtemanche; The thickness of each succeeding mat in the roller press system is double the preceding mat thickness). 
Claim 27: The roller press of Claim 21 further comprising: a second perforated roller, (Perforated Roller 27 of Bottom Liquid Separation Assembly 7 in Figure 5, See paragraphs [0106] & [0110], Courtemanche), a second press roller, (Solid Roller 25 of Bottom Liquid Separation Assembly 7 in Figure 5, See paragraphs [0106] & [0110], Courtemanche), and a second scraper, (Cleaning Device/Scraper 39 for Bottom Liquid Separation Assembly 7, See paragraphs [0106], [0110] & [0114], Courtemanche), which cooperate while the second perforated roller is rotating at a second perforated roller rotational speed to collect the first compressed mat to further compress it to form a second compressed mat the second scraper removes from the second perforated roller, (Cleaning Device/Scraper 39 for Bottom Liquid Separation Assembly, See paragraphs [0106], [0110] & [0114], Courtemanche); a second perforated roller motor, (Motor 200 for First Stage Drums 41/73, Conveyor Drive Motor 120 for conveyor roller, and Motor 201 for Second Stage Cylinders 133/155, See column 7, lines 1-5, See column 10, lines 21-22, Swanson), for rotating the second perforated roller at the second perforated roller rotational speed, (See paragraphs [0105] & [0117], Courtemanche), and a fourth sensor to generate a fourth thickness signal indicative of second compressed mat thickness of the second compressed mat, (Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin); and wherein the control system for selecting each of the base roller rotational speed, the first roller rotational speed, and the second perforated roller rotational speed, (See paragraphs [0105], [0106] & [0120], Courtemanche), bases those selections upon the first thickness signal, the second thickness signal, (See paragraphs [0105], [0106] & [0120], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin), and the third thickness signal is further based upon the fourth thickness signal, (See paragraphs [0105], [0106] & [0120], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin). 
Claim 28: The roller press of Claim 27 wherein the control system further selects the base roller rotational speed and the first roller rotational speed, based upon the second perforated roller rotational speed as well as upon the first thickness signal, the second thickness signal, and the third thickness signal is further based upon the fourth thickness signal., (See paragraphs [0105], [0106] & [0120], Courtemanche; Four Sensors 15 at different parts of apparatus measuring dryness content of material at each point, See Figure 1, and See column 4, lines 33-50, Cadek; and Sensors 17, See Figure 1, and See Abstract, See column 4, lines 43-63, Baldwin).
Claim 29: The roller press of Claim 28 wherein the first compressed mat thickness to be selected to be a third multiple of the second compressed mat thickness, (See paragraph [0130], Courtemanche; The thickness of each succeeding mat in the roller press system is double (hence a multiple of) the preceding mat thickness). 
Claim 32: The roller press of Claim 27 wherein the second perforated roller rotational speed is user selectable, (See paragraph [0105] & [0106], Courtemanche; the rotational speed of each wringing component or roller is selectively adjustable).
Claims 25, 26, 30, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courtemanche et al., (“Courtemanche”, US 2012/0031856), in view of Cadek et al.,  (“Cadek”, US 5,534,139), in further view of Baldwin et al., (“Baldwin”, US 5,133872), in further view of Swanson et al., (“Swanson”, US 4,070,175), in further view of Edo, (US 4,917,009).
Claims 25, 26, 30 & 31 are directed to a roller press, an apparatus or device type invention group.
Regarding Claim 25, modified Courtemanche discloses the roller press of Claim 21, but does not disclose further comprising a base roller rotational speed sensor to generate a base roller rotational speed signal to indicate the base roller rotational speed and a first perforated roller rotational speed sensor to generate a first perforated roller rotational speed signal to indicate the first perforated roller rotational speed.
Edo discloses an apparatus with a roller corresponding to a base roller with a rotational speed sensor generate a base roller rotational speed signal to indicate the base roller rotational speed, (Motors 108 for Rollers 198, See Figure 36, and See column 12, lines 53-56, column 14, lines 32-41, Edo), and another roller corresponding to a first perforated roller with a rotational speed sensor to generate a first perforated roller rotational speed signal to indicate the first perforated roller rotational speed, (Motors 210 for Rollers 90, See Figure 36, column 12, lines 63-66, column 14, lines 32-41, Edo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating further comprising a base roller rotational speed sensor to generate a base roller rotational speed signal to indicate the base roller rotational speed and a first perforated roller rotational speed sensor to generate a first perforated roller rotational speed signal to indicate the first perforated roller rotational speed as in Edo in order to apply a “most effective traveling speed” for “a dewatering operation”, (See column 6, lines 64-68, Edo), to realize “a high dewatering rate as well as a continuous dewatering work,” (See column 1, lines 54-56, Edo).
Regarding Claim 26, modified Courtemanche discloses the roller press of Claim 21 but does not disclose further comprising a base press roller rotational speed sensor to generate a base press roller rotational speed signal to indicate a base press roller rotational speed and a first press roller rotational speed sensor to generate a first press roller rotational speed signal to indicate a first press roller rotational speed.  
Edo discloses an apparatus with a roller corresponding to a base roller with a rotational speed sensor generate a base roller rotational speed signal to indicate the base roller rotational speed, (Motors 108 for Rollers 198, See Figure 36, and See column 12, lines 53-56, column 14, lines 32-41, Edo), and another roller corresponding to a first press roller with a rotational speed sensor to generate a first press roller rotational speed signal to indicate the first press roller rotational speed, (Motors 210 for Rollers 90, See Figure 36, column 12, lines 63-66, column 14, lines 32-41, Edo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating further comprising a base roller rotational speed sensor to generate a base roller rotational speed signal to indicate the base roller rotational speed and a first press roller rotational speed sensor to generate a first press roller rotational speed signal to indicate the first press roller rotational speed as in Edo in order to apply a “most effective traveling speed” for “a dewatering operation”, (See column 6, lines 64-68, Edo), to realize “a high dewatering rate as well as a continuous dewatering work,” (See column 1, lines 54-56, Edo).
Regarding Claim 30, modified Courtemanche discloses the roller press of Claim 27 but does not disclose wherein a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed.  
Edo discloses an apparatus with a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed, (Motors 108 for Rollers 198 and Motors 210 for Rollers 90, See Figure 36, and See column 12, lines 53-56, lines 63-66, column 14, lines 32-41, Edo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating wherein a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed as in Edo in order to apply a “most effective traveling speed” for “a dewatering operation”, (See column 6, lines 64-68, Edo), to realize “a high dewatering rate as well as a continuous dewatering work,” (See column 1, lines 54-56, Edo).
Regarding Claim 31, modified Courtemanche discloses the roller press of Claim 28 but does not disclose wherein a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed.  
Edo discloses an apparatus with a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed, (Motors 108 for Rollers 198 and Motors 210 for Rollers 90, See Figure 36, and See column 12, lines 53-56, lines 63-66, column 14, lines 32-41, Edo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the roller press of modified Courtemanche by incorporating wherein a second perforated roller rotational speed sensor is used to generate a second perforated roller rotational speed signal to indicate the second perforated roller rotational speed as in Edo in order to apply a “most effective traveling speed” for “a dewatering operation”, (See column 6, lines 64-68, Edo), to realize “a high dewatering rate as well as a continuous dewatering work,” (See column 1, lines 54-56, Edo).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779